                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                 No. 7:08-CR-126-D


UNITED STATES OF AMERICA                       )
                                               )
                    v.                         )               ORDER
                                               )
MUHAMMAD ABDUL RAIIlviAN,                      )
                                               )
                             Defendant.        )


       On November 30, 2020, defendant moved to amend the statement of reasons, publish a

judicial finding, and issue a letter to the Bureau of Prisons confirming that defendant abused drugs

in the period leading to defendant's arrest and prosecution [D.E. 123]. See Fed. R. Crim. P. 36(a).

In light ofthe information in paragraph 27 ofdefendant's Prese1:1-tence Investigation Report, the court

sees no need to grant the defendant's motion. Indeed, at the sentencing hearing, defendant did not

claim to have a drug problem or request drug treatment.            See Sent. Tr. [D.E. 34] 17-28.

Accordingly, the court DENIES defendant's motion to amend [D.E. 123].

       SO ORDERED. This _1A.day of March 2021.



                                                           JSc.DEVERID
                                                           United States District Judge




           Case 7:08-cr-00126-D Document 124 Filed 03/25/21 Page 1 of 1
